Opinion by Judge DAVID R. THOMPSON; Partial Concurrence and Partial Dissent by Judge TROTT.
Prior Report: For Majority Opinion, see 107 F.3d 1351.
*365ORDER
The opinion filed February 26, 1997 and published at 107 F.3d 1351 is amended by deleting Judge Trott as concurring in the majority opinion, and by adding to the majority opinion Judge Trott’s concurring and dissenting opinion filed herewith.
With this amendment, Judges Wiggins and Thompson have voted to deny the petition for rehearing. Judge Thompson has -voted to reject the suggestion for rehearing en banc, and Judge Wiggins recommends rejection. Judge Trott has voted to grant the petition for rehearing and to accept the suggestion for rehearing en banc.
The suggestion for rehearing en banc is being circulated to the entire court. An order accepting or rejecting that suggestion will be entered in due course.